Title: To George Washington from John Mitchell, 4 May 1790
From: Mitchell, John
To: Washington, George


Colrain Township Lancaster County & state of Pennsylvania 
Honoured SirMay 4th 1790 
As it is a virtue highly to be commended in every member of society to study the benefit of the body at large more than their own private interest so it is more particularly incumbent on those who are placed at the helm of affairs and are as it were the soul of the body politic to exercise this virtue in an eminent degree and I may justly say without flattery that you sir have given

sufficient evidence to the inhabitants of the United States of America by your disinterested conduct since you were called to the office of Generallisimo in the contest between Great Britain and America that you possess this virtue, in proportion to your elevation in office above others And therefore no doubt you will attend to every opportunity of doing any thing that you find will tend to the advantage of the United states and impartially examine the merit of any thing that may be submitted to your judgment taking this for granted I a poor obscure farmer who never saw your face nor have had any other knowledge of you than what I have acquired by common fame make bold to offer a few thoughts to your consideration You sir are sensible that the depriciation of the Continental money has rendered the circulation of paper currency impracticable and it appears to me that we never can have a sufficient medium of circulation otherwise than by coining gold and silver unless that trade can be otherwise regulated and manifacturies more attended to among ourselves than they have been heretofore And it is generally allowed that we have a sufficiency of gold and silver mines to supply us in a medium of circulation if they were opened I myself now possess a plantation through which a vein of mine runs which is supposed to be several miles in length which I am credibly informed has been proven to be silver and as I am not able to open it if you think proper to take any notice of it I shall chearfully submit it to your disposal and leave it to your generosity to allow me what you think fit for my good will of it you can have sufficient information about it by employing a man skilled in minerals to ⟨co⟩me and try it I shall take it as a great favour if you condescend to ⟨se⟩nd me a few lines the first opportunity to let me know whether or no you intend to do any thing in it which if you do I shall perhaps be able to inform you how you may conveniently bring a considerable length of the vein into your possession I am Honoured sir with due respect your cordial friend & Hume Servt

John Mitchell

